Title: Joseph Milligan to Thomas Jefferson, 17 February 1819 (second letter)
From: Milligan, Joseph,Thomas, James
To: Jefferson, Thomas


          
            Dear sir
            Georgetown February 17th 1819
          
          This will introduce to your friendly offices my young man James Thomas who has long lived with me his good conduct has placed him high in my confidence & Esteem
          With the best wishes for your health & happiness I am with Esteem
          
             yours Respectfully
            Joseph Milligan
          
        